Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 30, 2013

                                       No. 04-13-00622-CV

                            IN THE INTEREST OF S.C., A CHILD,

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-00414
                           Honorable Richard Garcia, Judge Presiding


                                          ORDER
       This is an accelerated appeal from the trial court’s September 9, 2013 order terminating
appellant’s parental rights. Appellant filed a notice of appeal, which was deemed filed
September 9, 2013. See TEX. R. APP. P. 27.1(a). Accordingly, the reporter’s record was due
September 19, 2013. See TEX. R. APP. P. 26.1(b), 35.1(b). The record has not been filed.

       We order the court reporter, Angie R. Jimenez, to file the clerk’s and reporter’s records
by October 4, 2013. The court will not grant any further extension of time to file the record in
the absence of a showing of extraordinary circumstances that prevent the timely filing of the
record and reasonable assurance the record will be completed and filed by the requested
extended deadline.

        Because this is an appeal from the termination of parental rights, “the trial court must
direct the official or deputy reporter to immediately commence the preparation of the reporter’s
record. The trial court must arrange for a substitute reporter, if necessary.” TEX. R. APP. P.
28.4(b)(1). We further order the clerk of this court to give the reporter immediate notice of this
order and to serve a copy of the order on the trial court. See TEX .R. APP. P. 35.3(c) (“[t]he trial
and appellate courts are jointly responsible for ensuring that the appellate record is timely filed”).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2013.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court